Name: 2006/882/EC: Council Decision of 13 November 2006 on the conclusion of a Protocol amending the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, on tariff quotas for sugar and sugar products originating in Croatia or in the Community
 Type: Decision
 Subject Matter: Europe;  international affairs;  tariff policy;  European construction;  economic conditions;  trade;  beverages and sugar;  foodstuff
 Date Published: 2006-12-07; 2007-08-01

 7.12.2006 EN Official Journal of the European Union L 341/31 COUNCIL DECISION of 13 November 2006 on the conclusion of a Protocol amending the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, on tariff quotas for sugar and sugar products originating in Croatia or in the Community (2006/882/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 28 February 2005 the Council authorised the Commission to enter into negotiations with the Republic of Croatia to amend the preferential arrangements as regards imports of sugar originating in Croatia into the Community under the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part (1), approved by Council and Commission Decision 2005/40/EC, Euratom (2). (2) The Commission has finalised negotiations for a Protocol amending the Stabilisation and Association Agreement. The said Protocol should therefore be approved. (3) The measures necessary for the implementation of the Protocol should be adopted by the Commission according to the same procedure as that provided for as regards the implementation of Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (3), HAS DECIDED AS FOLLOWS: Article 1 The Protocol amending the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, on tariff quotas for sugar and sugar products originating in Croatia or in the Community (hereinafter referred to as the Protocol) is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol in order to bind the Community. Article 3 The Commission shall adopt the detailed rules for implementing the Protocol in accordance with the procedure as laid down in Article 39 of Regulation (EC) No 318/2006. Done at Brussels, 13 November 2006. For the Council The President E. TUOMIOJA (1) OJ L 26, 28.1.2005, p. 3. (2) OJ L 26, 28.1.2005, p. 1. (3) OJ L 58, 28.2.2006, p. 1.